Exhibit32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the Annual Report of Tribute Pharmaceuticals CanadaInc. (the "Company") on Form10-K for the year ended December31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Rob Harris, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. March 21, 2013 By: /s/Rob Harris Rob Harris Chief Executive Officer
